            Case 2:20-cv-03696-MMB Document 1 Filed 07/29/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILIP LAWRENCE MORIARTY,

                  Plaintiff                            Civil Action No.:

                    vs.

ZEFF LAW FIRM LLC AND GREGG L. ZEFF,
Esquire,

                  Defendants

                                       NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendants, Zeff Law Firm LLC and Gregg L. Zeff by

and through their attorneys, Bardsley, Benedict + Cholden, LLP, remove this matter from the

Philadelphia Court of Common Pleas to the United States District Court for the Eastern District of

Pennsylvania pursuant to 28 U.S.C. § 1441 et. seq. and in support thereof aver as follows:

       1.      On or about June 30, 2020, Plaintiff, Philip Lawrence Moriarty (hereinafter

“Moriarty”), filed a Complaint in the Philadelphia Court of Common Pleas at June Term, 2020

No. 01911, alleging legal malpractice claims against Defendants. A copy of Plaintiff’s Complaint

is attached hereto as Exhibit “A”.

       2.      Plaintiff, Moriarty, is a citizen of the Commonwealth of Pennsylvania and resides

at 5 Sprenkle Avenue in Hanover, York County, Pennsylvania 17331.

       3.      Defendant, Gregg L. Zeff, Esquire, is a citizen of the State of New Jersey, residing

in Burlington County, New Jersey. See Affidavit of Gregg L. Zeff attached as Exhibit “B”.

       4.      Defendant, Zeff Law Firm LLC, is a limited liability corporation incorporated in

the State of New Jersey and with its principal place of business located at 100 Century Parkway,

Suite 160, Mt. Laurel, New Jersey 08054. See Exhibit “B”.
            Case 2:20-cv-03696-MMB Document 1 Filed 07/29/20 Page 2 of 3




       5.      The incident which forms the basis for the instant legal malpractice action involves

an underlying claim of legal malpractice that defendants allegedly failed to commence against

attorney Eric Weisbrod stemming from his handling of two criminal defense matters, including a

hearing on revocation of parol and probation known as a Gagnon II hearing, in Adams County,

Pennsylvania in connection with Adams County Case No. CP-01-CR-0000492-2014, and a bail

hearing in connection with charges for aggravated assault, terroristic threats, simple assault and

harassment filed at Adams County Case No. CP-01-CR-0000521-2016.

       6.      Plaintiff’s Complaint alleges that as a result of the underlying malpractice claim,

his parol/probation for charges associated with reckless endangering another person (“REAP”) and

resisting arrest was revoked on or about April 28, 2016, and he was not released from confinement

until March 27, 2018, when his parole revocation was later vacated.

       7.      Plaintiff Moriarty claims that had his criminal defense attorney Weisbrod advised

him to defer the Gagnon II hearing until after disposition of new criminal charges for aggravated

assault, terroristic threats, simple assault and harassment on March 5, 2016, he would have been

released from confinement on or about December 6, 2016 instead of on March 27, 2018. See

Exhibit “A”.

       8.      The Complaint further alleges that Plaintiff Moriarty sustained severe pain,

emotional distress, humiliation, embarrassment, loss of pleasure and enjoyment of life, lost wages,

loss of wage-earning capacity and other damages as a result of defendants’ alleged legal

malpractice. See Exhibit “A”, ¶41.

       9.      Plaintiff Moriarty has alleged damages in excess of $50,000.00, but based upon the

aforementioned claimed damages, it appears that this case has an amount in controversy in excess

of $75,000.00, exclusive of interest and costs.



                                                  2
          Case 2:20-cv-03696-MMB Document 1 Filed 07/29/20 Page 3 of 3




       10.     This Court has original jurisdiction of this matter pursuant to 28 U.S.C. § 1332 in

that there is complete diversity of citizenship.

       11.     The document attached hereto constitute all of the pleadings, process and order

served upon the Defendant in this action in the Philadelphia County Court of Common Pleas.

       12.     This case is removable from the Philadelphia Court of Common Pleas pursuant to

28 U.S.C. § 1446, et seq.

       13.     This Notice is being filed within 30 days of service of the Complaint upon

Defendants.

       14.     Diversity of citizenship existed at the time that the service of the Complaint was

made and continues through the time of filing of this Notice, such that Defendants are entitled to

remove this mater pursuant to 28 U.S.C. § 1332, §1441 and §1446.

       15.     Based on the matter set forth hereinabove, this case is removable and said removal

was commenced within the time provided in 28 U.S.C. §1446(b)(3).

       WHEREFORE, Defendants request that the above captioned action, now pending against

them in the Philadelphia Court of Common Pleas under June Term, 2020, No. 01911 be removed

therefrom to this Court.

Date: July 29, 2020                            Pamela J. Devine /s/
                                               Pamela J. Devine, Esquire
                                               Pennsylvania Attorney I.D. No.: 76840
                                               BARDSLEY, BENEDICT + CHOLDEN, LLP
                                               10 Valley Stream Parkway, Suite 201
                                               Malvern, PA 19355
                                               Telephone: 215-977-4133
                                               Fax: 866-368-5234
                                               Email: pdevine@bbclawfirm.com
                                               Attorney for Defendants, Zeff Law Firm, LLC and
                                               Gregg L. Zeff, Esquire




                                                   3
